Citation Nr: 1017759	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-36 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder (other than PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty for training from September 
1964 to March 1965, and on active duty from March 1966 to 
February 1970, inclusive of service in Vietnam.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a rating decision entered in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denying the Veteran's original claim for 
service connection for PTSD.  

The appellate issue is herein expanded to include any and all 
psychiatric disorders, including but not limited to PTSD, 
such as the depressive and personality disorders shown by the 
record.   See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(although the claim identifies PTSD without more, it cannot 
be a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or VA obtains in support of the claim).  

Pursuant to the Veteran's request, a videoconference hearing 
before the Board was scheduled to occur in April 2009.  
However, despite having been provided appropriate notice of 
the date, time, and location of his requested hearing, the 
Veteran failed to appear.  Accordingly, the Board will 
proceed to adjudicate the merits of the appeal presented.  

The issue involving the Veteran's entitlement to service 
connection for a psychiatric disorder (other than PTSD) is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.  




FINDING OF FACT

The Veteran does not have a diagnosed disability of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 101, 1110, 5102, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

Before addressing the merits of the Veteran's claim for 
service connection for PTSD, the Board is required to ensure 
that VA's "duty to notify" and "duty to assist" 
obligations have been satisfied.  In this case, the 
notification obligation was accomplished by way of the RO's 
letters to the Veteran that are dated in September 2006 and 
January 2007.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duties to notify and assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Service Connection for PTSD

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101, 1110; 
38 C.F.R. §§ 3.6, 3.303.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Service connection for PTSD 
requires a verified stressor unless a veteran engaged in 
combat and such combat is the alleged stressor.  Id.

The Veteran has at times during the course of the instant 
appeal alleged that he served in combat in Vietnam.  Service 
department records do not reflect that he received any 
decorations or medals evincing combat duty.  However, the 
primary impediment to a grant of service connection for PTSD 
in this case is that a preponderance of the competent 
evidence is against a showing of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125.  Even if there were a 
showing of combat and a combat-related stressor warranting 
application of 38 U.S.C.A. § 1154(b) (West 2002), that 
statute does not address the questions of the existence of a 
current disability or of a nexus between such disability and 
service, both of which are still required for a grant of 
service connection for PTSD.  38 C.F.R. § 3.304(f).

The Veteran contends that he suffers from PTSD as a result of 
in-service stressors occurring during service in Vietnam, 
which he has claimed included just staying alive, and that he 
almost shot a friend.  He reports that he underwent extensive 
weapons and combat training in service.  The RO has 
determined through its formal finding entered in August 2006 
that the information required to verify claimed in-service 
stressors described by the Veteran was insufficient to send 
to the 
U. S. Army and Joint Services Records Research Center, the 
National Archives and Records Administration, or the Marine 
Corps.  

The evidence does show that the military occupational 
specialties during periods of Vietnam service were light 
weapons infantry and rifleman.  The DD Form 214 also reflects 
that the Veteran earned a Vietnamese Campaign Medal.  

While the record documents ongoing treatment of the Veteran 
through VA, the record in its entirety, including service 
treatment records, does not reflect a diagnosis of PTSD at 
any point in time.  The Veteran was afforded a VA PTSD 
examination in February 2007, which entailed a review of the 
Veteran's claims folder and VA medical files, the taking of a 
detailed history, and the conduct of a comprehensive mental 
status evaluation.  Findings from the February 2007 VA 
examination yielded diagnoses of a depressive disorder not 
otherwise specified versus dysthymia, and a personality 
disorder not otherwise specified with strong cluster B 
traits.  The VA examiner specifically noted that there was no 
evidence in any of the Veteran's chart entries of PTSD, and 
opined that, of the various diagnostic criteria for PTSD with 
letter designations from A to F, the only criterion met was 
the Veteran's reported symptoms had been present for more 
than one month.  All of the other criteria for entry of a 
PTSD diagnosis were specifically found not to have been met.  

The Veteran himself alleges that he has PTSD, although there 
is no indication in the record that he possesses the 
necessary medical background and training as to render a 
competent medical (psychiatric) diagnosis.  Espirtu, supra.  
While the Veteran is competent to describe his symptoms and 
the frequency of their occurrence, no medical provider has 
specifically diagnosed PTSD and tied such diagnosis to one or 
more incidents of service.  As indicated above, there is 
otherwise no showing by competent evidence of a diagnosis of 
PTSD in accord with 38 C.F.R. § 4.125.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In view of the foregoing, the Board must conclude 
that the overwhelming preponderance of the evidence is 
against a finding that the Veteran meets all of the criteria 
for a current diagnosis of PTSD.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for PTSD is denied.  


REMAND

As indicated above, psychiatric disorders, other than PTSD, 
are demonstrated by the record.  These include depressive 
disorder and personality disorder.  Pursuant to Clemons, 
supra, the remaining aspect of the Veteran's claim includes 
service connection for any psychiatric disorder (other than 
PTSD).  While personality disorders are not disabilities for 
VA disability compensation purposes, see 38 C.F.R. § 3.303(c) 
(2009) and 38 C.F.R. § 4.9 (2009), direct service connection 
is possible for non-PTSD diagnosed psychiatric disorders that 
are directly related to service. 

Remand to permit the AMC to undertake additional development 
and adjudication of such matter is required.  Accordingly, 
this remaining portion of the Veteran's appeal for service 
connection for a psychiatric disorder is REMANDED for the 
following actions:

1.  Arrange for a VA mental health 
disorders examination of the Veteran.  
Request that the VA examiner review the 
relevant documents in the claims file in 
conjunction with the examination, 
including the February 2007 VA 
examination report.  Such examination 
report should entail a complete medical 
and psychiatric history (including 
diagnoses of depressive disorder and 
personality disorder), a thorough mental 
status evaluation, and any diagnostic 
testing deemed necessary by the examiner.  
All pertinent diagnoses should then be 
set forth.   

The VA examiner is requested to provide a 
medical opinion as to whether any 
currently diagnosed psychiatric disorder 
(other than personality disorder) is at 
least as likely as not (50 percent or 
greater probability) related to events in 
service.  In rendering this opinion, the 
examiner is requested to:
	A) Discuss the Veteran's reports of 
the generally stressful nature of service 
in Vietnam, including conducting military 
campaigns against the enemy in Vietnam, 
and fear of attacks on the base at night.  
	B) Distinguish, if possible, between 
personality disorder(s) and any other 
diagnosed Axis I psychiatric disorders.
	C) Discuss the February 2007 VA 
examination report findings, Axis I 
diagnosis of depressive disorder (NOS) 
versus dysthymia, Axis II diagnosis of 
personality disorder, and the opinion 
that personality disorder was probably 
the major contributor to the Veteran's 
psychosocial adjustment problems.

2.  Readjudicate the remaining aspect of 
the issue on appeal of entitlement to 
service connection for a (non-PTSD) 
psychiatric disorder that includes 
depressive disorder.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, and should be afforded a reasonable 
period in which to respond, before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


